Name: Decision of the EEA Joint Committee No 79/96 of 13 December 1996 amending Annex II (Technical regulations, standards, testing and certification) and Annex X (Audiovisual services) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  communications
 Date Published: 1997-04-17

 17.4.1997 EN Official Journal of the European Communities L 100/68 DECISION OF THE EEA JOINT COMMITTEE No 79/96 of 13 December 1996 amending Annex II (Technical regulations, standards, testing and certification) and Annex X (Audiovisual services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 47/95 (1); Whereas Annex X to the Agreement was amended by Decision of the EEA Joint Committee No 26/94 (2); Whereas Directive 95/47/EC of the European Parliament and of the Council of 24 October 1995 on the use of standards for the transmission of television signals (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 4h (Commission Decision 94/821/EC) in Chapter XVIII of Annex II to the Agreement: 4i. 395 L 0047: Directive 95/47/EC of the European Parliament and of the Council of 24 October 1995 on the use of standards for the transmission of television signals (OJ No L 281, 23. 11. 1995, p. 51). Article 2 The following point shall be inserted after point 1 (Council Directive 89/522/EEC) in Annex X to the Agreement: 1a. 395 L 0047: Directive 95/47/EC of the European Parliament and of the Council of 24 October 1995 on the use of standards for the transmission of television signals (OJ No L 281, 23. 11. 1995, p. 51). Article 3 The texts of Directive 95/47/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 January 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 13 December 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 140, 13. 6. 1996, p. 43. (2) OJ No L 339, 29. 12. 1994, p. 85. (3) OJ No L 281, 23. 11. 1995, p. 51.